DETAILED ACTION
This communication is responsive to Application No. #17/088908 filed on November 4, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, 15, and 18 are objected to because of the following informalities:  
Regarding claims 6 and 15, acronyms “RI”, “CQI”, and “PMI” are undefined.  For purposes of examination, the Examiner has interpreted the limitation to read, “rank indicator (RI); channel quality indicator (CQI); preceding matrix indicator (PMI)” per the specification of the instant application.

Regarding claims 8 and 18, for consistency, the limitation “a processor:” should read “a processor;”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 7, the claims recite the limitation, "applied onto the self-interfering channel” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  " applied onto a self-interfering channel” (emphasis added).  

Regarding claims 7 and 17, the claims recite the limitation, "multiple FD CSIs corresponding to the respective UL TRI and UL TPMI values” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  "multiple FD CSIs corresponding to respective UL TRI and UL TPMI values” (emphasis added).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran (WIPO (PCT) Patent Application Publication, WO2020253585A1, hereinafter, “Akkarakaran”).
Regarding claim 1, Akkarakaran teaches:
A method comprising (Akkarakaran: FIG. 4 illustrates an example of a process flow 400 that supports channel state information reporting techniques for full-duplex user equipment.  Fig. 4 and ¶ [0107]):
receiving, by a user equipment (UE), configuration information (Akkarakaran: the base station 105-c may indicate [to UE 115-d in Fig. 4] the uplink precoding matrix (e.g., TPMI or SRI) in a CSI report configuration.  Fig. 4 and ¶ [0113]) comprising an identification of a reference signal for full-duplex channel state information (FD CSI) (Akkarakaran: At 415, the base station 105-c may transmit an indication of the uplink transmit precoding matrix to the UE 115-d [¶ 0107: UE 115-d may be a full-duplex capable UE] ... by providing an indication ... of sounding reference signal resource (e.g., SRI) [i.e., CSI-RS resource indication].  Fig. 4 and ¶ [0113]) and FD CSI reporting information (Akkarakaran: the base station 105-c may trigger the UE 115-d to report CSI by providing an indication of the uplink transmit precoding matrix (e.g., TPMI) [i.e., CSI reporting information] ...  Fig. 4 and ¶ [0113]);
determining, by the UE, FD CSI (Akkarakaran: the UE 115-d may calculate a self-FD mode CSI.  Fig. 4 and ¶ [0114]) resulting from a received reference signal for determining FD CSI (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  Fig. 4 and ¶ [0113]) when reception is affected by uplink (UL) transmission interference from the UE based on a reference signal for self-interfering channel estimation used by the UE (Akkarakaran: At 425, the UE 115-d may ... determine CSI under self-interference caused by the indicated uplink precoding matrix [i.e., UL RS for self-interference determination based on resource received from the base station above].  Fig. 4 and ¶ [0114]); and
transmitting, by the UE, information pertaining to the FD CSI (Akkarakaran: At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Fig. 4 and ¶ [0115]) according to the received FD CSI reporting information (Akkarakaran: the base station 105-c may trigger the UE 115-d to report CSI by providing an indication of the uplink transmit precoding matrix (e.g., TPMI) or indication of sounding reference signal resource (e.g., SRI) [i.e., FD CSI reporting information].  Fig. 4 and ¶ [0115]).

Regarding claim 2, Akkarakaran discloses on the features with respect to claim 1 as outlined above.
Akkarakaran further teaches:  
receiving, by the UE, scheduling information for FD transmissions (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) to be used by the UE when performing an FD transmission (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
performing, by the UE, an FD transmission based on the received scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).

Regarding claim 4, Akkarakaran discloses on the features with respect to claim 1 as outlined above.
Akkarakaran further teaches:  
wherein the identification of the reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with the corresponding reference signal for self--interfering channel estimation (Akkarakaran: downlink antennas 305 may transmit downlink communications 315 to the UE 115-c, which may include a downlink CSI-RS 320 ... Further, uplink antennas 310 may receive uplink communications 330 from the UE 115-c, which may include an uplink sounding reference signal (SRS) and a CSI report 340, as well as uplink information (e.g., uplink data transmitted via PUSCH or PUCCH) . In some cases, the CSI report 340 may be based on an estimation of self-interference 345 at the UE 115-c from full-duplex operation at the UE 115-c.  Fig. 3 and ¶ [0101]).

Regarding claim 5, Akkarakaran discloses on the features with respect to claim 1 as outlined above.
Akkarakaran further teaches:  
wherein the determining the FD CSI is performed assuming at least one of:
self-interference resulting from a particular uplink (UL) transmit rank indicator (TRI) applied onto the self-interfering channel obtained from the reference signal for self-interfering channel estimation (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]); or
a particular UL transmit precoding matrix indicator (TPMI) applied onto the self--interfering channel obtained from the reference signal for self-interfering channel estimation (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).

Regarding claim 6, Akkarakaran discloses on the features with respect to claim 5 as outlined above.
Akkarakaran further teaches:  
wherein the transmitting, by the UE, the information pertaining to the FD CSI includes at least one of:
RI;
CQI;
PMI (Akkarakaran: In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]).

Regarding claim 7, Akkarakaran discloses on the features with respect to claim 1 as outlined above.
Akkarakaran further teaches:  
wherein the determining the FD CSI is performed for multiple UL TRI and UL TPMI resulting in multiple FD CSIs corresponding to the respective UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) and UL TPMI values (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).

Regarding claim 8, Akkarakaran teaches:
An apparatus comprising (Akkarakaran: device 905.  Fig. 9 and ¶ [0175]): 
a processor (Akkarakaran: processor 940.  Fig. 9 and ¶ [0175]):
a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to (Akkarakaran: The memory 930 may store computer-readable, computer-executable code 935 including instructions that, when executed, cause the processor to perform various functions described herein.  Fig. 9 and ¶ [0181]):
receive configuration information (Akkarakaran: the base station 105-c may indicate [to UE 115-d in Fig. 4] the uplink precoding matrix (e.g., TPMI or SRI) in a CSI report configuration.  Fig. 4 and ¶ [0113]) comprising an identification of a reference signal for full-duplex channel state information (FD CSI) (Akkarakaran: At 415, the base station 105-c may transmit an indication of the uplink transmit precoding matrix to the UE 115-d [¶ 0107: UE 115-d may be a full-duplex capable UE] ... by providing an indication ... of sounding reference signal resource (e.g., SRI) [i.e., CSI-RS resource indication].  Fig. 4 and ¶ [0113]) and FD CSI reporting information (Akkarakaran: the base station 105-c may trigger the UE 115-d to report CSI by providing an indication of the uplink transmit precoding matrix (e.g., TPMI) [i.e., CSI reporting information] ...  Fig. 4 and ¶ [0113]);
determine FD CSI (Akkarakaran: the UE 115-d may calculate a self-FD mode CSI.  Fig. 4 and ¶ [0114]) resulting from a received reference signal for determining FD CSI (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  Fig. 4 and ¶ [0113]) when reception is affected by uplink (UL) transmission interference based on a reference signal for self-interfering channel estimation used by the apparatus (Akkarakaran: At 425, the UE 115-d may ... determine CSI under self-interference caused by the indicated uplink precoding matrix [i.e., UL RS for self-interference determination based on resource received from the base station above].  Fig. 4 and ¶ [0114]); and
transmit information pertaining to the FD CSI (Akkarakaran: At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Fig. 4 and ¶ [0115]) according to the received FD CSI reporting information.

Regarding claim 9, Akkarakaran discloses on the features with respect to claim 8 as outlined above.
Akkarakaran further teaches:  
receive scheduling information for FD transmissions (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) to be used by the apparatus when performing an FD transmission (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
perform an FD transmission based on the received scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).

Regarding claim 11, Akkarakaran teaches:
transmitting, by a base station, configuration information (Akkarakaran: the base station 105-c may indicate [to UE 115-d in Fig. 4] the uplink precoding matrix (e.g., TPMI or SRI) in a CSI report configuration.  Fig. 4 and ¶ [0113]) comprising an identification of a reference signal for full-duplex channel state information (FD CSI) (Akkarakaran: At 415, the base station 105-c may transmit an indication of the uplink transmit precoding matrix to the UE 115-d [¶ 0107: UE 115-d may be a full-duplex capable UE] ... by providing an indication ... of sounding reference signal resource (e.g., SRI) [i.e., CSI-RS resource indication].  Fig. 4 and ¶ [0113]) and FD CSI reporting information (Akkarakaran: the base station 105-c may trigger the UE 115-d to report CSI by providing an indication of the uplink transmit precoding matrix (e.g., TPMI) [i.e., CSI reporting information] ...  Fig. 4 and ¶ [0113]); and
receiving, by the base station, information pertaining to FD CSI (Akkarakaran: the UE 115-d may calculate a self-FD mode CSI ... At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Fig. 4 and ¶ [0114-0115]) resulting from the transmitted reference signal for determining FD CSI (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  Fig. 4 and ¶ [0113]) when affected by uplink (UL) transmission interference from a reference signal for self-interfering channel estimation at a user equipment (UE) (Akkarakaran: At 425, the UE 115-d may ... determine CSI under self-interference caused by the indicated uplink precoding matrix [i.e., UL RS for self-interference determination based on resource received from the base station above].  Fig. 4 and ¶ [0114].

Regarding claim 12, Akkarakaran discloses on the features with respect to claim 11 as outlined above.
Akkarakaran further teaches:  
transmitting, by the base station, scheduling information for FD transmissions (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) to be used by a user equipment (UE) when performing an FD transmission (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
performing, by the base station, an FD transmission based on the scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).

Regarding claim 14, Akkarakaran discloses on the features with respect to claim 11 as outlined above.
Akkarakaran further teaches:  
wherein the identification of the reference signal for FD CSI comprises at least one of:
identification of a CSI-RS associated with the corresponding reference signal for self-interfering channel estimation (Akkarakaran: downlink antennas 305 may transmit downlink communications 315 to the UE 115-c, which may include a downlink CSI-RS 320 ... Further, uplink antennas 310 may receive uplink communications 330 from the UE 115-c, which may include an uplink sounding reference signal (SRS) and a CSI report 340, as well as uplink information (e.g., uplink data transmitted via PUSCH or PUCCH) . In some cases, the CSI report 340 may be based on an estimation of self-interference 345 at the UE 115-c from full-duplex operation at the UE 115-c.  Fig. 3 and ¶ [0101]).

Regarding claim 15, Akkarakaran discloses on the features with respect to claim 11 as outlined above.
Akkarakaran further teaches:  
wherein the receiving the information pertaining to the FD CSI includes receiving at least one of:
RI;
CQI;
PMI (Akkarakaran: In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]).

Regarding claim 16, Akkarakaran discloses on the features with respect to claim 11 as outlined above.
Akkarakaran further teaches:  
wherein the received information pertaining to the FD CSI comprises a particular UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) or a particular UL TPMI (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).

Regarding claim 17, Akkarakaran discloses on the features with respect to claim 16 as outlined above.
Akkarakaran further teaches:  
wherein the information pertaining to the FD CSI comprises multiple UL TRI and UL TPMI resulting in multiple FD CSIs corresponding to the respective UL TRI (Akkarakaran: In some cases, one or more other entries in CSI may also be impacted by the determination result of preferable/unpreferable subsets of uplink precoding matrices, and in such cases, after choosing a certain uplink precoding matrix, a rank indicator (RI) , PMI, channel quality indicator (CQI) , of combinations thereof, may be recalculated based on the corresponding self-interference.  Fig. 5 and ¶ [0124]) and UL TPMI values (Akkarakaran: In some cases, the UE 115-e may determine a list of pairs of CSI and uplink precoding matrices (e.g., a list of CSI-TMPI/SRI pairs) . For each pair in the list of pairs, the CSI value is conditioned to the precoding matrix value (e.g., the TPMI/SRI value) . Thus, the self-interference to the received signal is generated by adopting the precoding matrix (e.g., the TPMI/SRI value) in the concurrent uplink transmission.  Fig. 5 and ¶ [0125]).

Regarding claim 18, Akkarakaran teaches:
An apparatus comprising (Akkarakaran: device 1305.  Fig. 13 and ¶ [0219]): 
a processor (Akkarakaran: processor 1340.  Fig. 13 and ¶ [0219]):
a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to (Akkarakaran: The memory 1330 may store computer-readable code 1335 including instructions that, when executed by a processor (e.g., the processor 1340) cause the device to perform various functions described herein.  Fig. 13 and ¶ [0225]):
transmitting configuration information (Akkarakaran: the base station 105-c may indicate [to UE 115-d in Fig. 4] the uplink precoding matrix (e.g., TPMI or SRI) in a CSI report configuration.  Fig. 4 and ¶ [0113]) comprising an identification of a reference signal for full-duplex channel state information (FD CSI) (Akkarakaran: At 415, the base station 105-c may transmit an indication of the uplink transmit precoding matrix to the UE 115-d [¶ 0107: UE 115-d may be a full-duplex capable UE] ... by providing an indication ... of sounding reference signal resource (e.g., SRI) [i.e., CSI-RS resource indication].  Fig. 4 and ¶ [0113]) and FD CSI reporting information (Akkarakaran: the base station 105-c may trigger the UE 115-d to report CSI by providing an indication of the uplink transmit precoding matrix (e.g., TPMI) [i.e., CSI reporting information] ...  Fig. 4 and ¶ [0113]); and
receiving information pertaining to FD CSI (Akkarakaran: the UE 115-d may calculate a self-FD mode CSI ... At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Fig. 4 and ¶ [0114-0115]) resulting from the transmitted reference signal for determining FD CSI (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  Fig. 4 and ¶ [0113]) when affected by uplink (UL) transmission interference from a reference signal for self-interfering channel estimation at a user equipment (UE) (Akkarakaran: At 425, the UE 115-d may ... determine CSI under self-interference caused by the indicated uplink precoding matrix [i.e., UL RS for self-interference determination based on resource received from the base station above].  Fig. 4 and ¶ [0114]).

Regarding claim 19, Akkarakaran discloses on the features with respect to claim 18 as outlined above.
Akkarakaran further teaches:  
transmit scheduling information for FD transmissions (Akkarakaran: At 535, base station 105-d may provide a downlink and uplink grant to the UE 115-e. In some cases, the uplink grant (containing selected uplink precoding matrix) and associated downlink grant (containing downlink transport format) is sent from base station 105-d to the UE 115-e, to trigger the bi-directional self-FD communication with the UE 115-e.  Fig. 5 and ¶ [0135]), which includes UL transmit rank indicator (TRI) and UL transmit precoding matrix indicator (TPMI) to be used by a user equipment (UE) when performing an FD transmission (Akkarakaran: the UE 115-e may sort all possible precoding matrices (e.g., all available TPMI/SRI values) according to their self-interference strengths from low to high, and then select the first number of precoding matrices whose self-interference strengths are the lowest. In some cases, the UE may calculate a respective matched CSI value (including PMI, RI, CQI) for each selected precoding matrix... At 520, the UE 115-e may transmit the CSI report, including the determined downlink precoding matrix and the subset of uplink precoding matrices.  Fig. 5 and ¶ [0126-0127]); and
perform an FD transmission based on the scheduling information (Akkarakaran: At 545, UE 115-e may enter a full duplex mode. Accordingly, at 550 and 555, UE 115-e may simultaneously transmit an uplink data transmission based on the uplink grant and receive a downlink data transmission based on the downlink grant.  Fig. 5 and ¶ [0136]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of John Wilson  et.al. (US Patent Application Publication, 20200220585, hereinafter, “John Wilson”).
Regarding claim 3, Akkarakaran discloses on the features with respect to claim 1 as outlined above.
Akkarakaran does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, the method further comprising:
transmitting a reference signal for FD CSI resource indicator, by the UE, that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), the method further comprising:
transmitting a reference signal for FD CSI resource indicator, by the UE, that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 10, Akkarakaran discloses on the features with respect to claim 8 as outlined above.
Akkarakaran does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, and the computer executable instructions when executed further cause the apparatus to:
transmit a reference signal for FD CSI resource indicator that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), and the computer executable instructions when executed further cause the apparatus to:
transmit a reference signal for FD CSI resource indicator that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 13, Akkarakaran discloses on the features with respect to claim 11 as outlined above.
Akkarakaran does not explicitly teach:
wherein each reference signal for FD CSI identified in the transmitted configuration information corresponds to a separate network node or a separate beam, the method further comprising:
receiving a reference signal for FD CSI resource indicator that enables identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the transmitted configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), the method further comprising:
receiving a reference signal for FD CSI resource indicator that enables identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Regarding claim 20, Akkarakaran discloses on the features with respect to claim 18 as outlined above.
Akkarakaran does not explicitly teach:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate network node or a separate beam, and the computer executable instructions when executed further cause the apparatus to:
receive a reference signal for FD CSI resource indicator identifying a preferred network node or beam for DL reception in FD mode. 
However, in the same field of endeavor, John Wilson teaches:
wherein each reference signal for FD CSI identified in the received configuration information corresponds to a separate beam (John Wilson: P2 beamforming operations may be performed using full-duplex resources, resulting in fixed self-interference at the UE caused by the SRS transmission. For example, a plurality of CSI-RSs may be transmitted in different directions corresponding to a plurality of beams.  ¶ [0080]), and the computer executable instructions when executed further cause the apparatus to:
receive a reference signal for FD CSI resource indicator identifying a preferred beam for DL reception in FD mode (John Wilson: The UE may then select one of the plurality of beams (e.g., based on a corresponding signal quality of each beam). The base station may then use the selected beam (e.g., the beam received at the UE with the highest quality) [i.e., preferred beam] of the plurality of beams when communicating with the UE in full-duplex mode.  ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by John Wilson above in order to provide channel quality indicator (CQI) computation and beam training enhancements for full-duplex communication. (John Wilson, ¶ [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416